Citation Nr: 0520558	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  94-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a personality 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder to include dysthymic disorder and major depression.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for a low back 
disability, to include spinal stenosis.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975 and from October 1976 to October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in January 1993 and February 1994.

On April 12, 2005, a hearing was held in Washington, D.C., 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  At the hearing, the 
veteran submitted an April 2005 statement from a social 
worker with the Grady Health System and waived consideration 
by the RO of this additional evidence.

The Board notes that the veteran has submitted multiple 
statements with attached annotated records to the Board and 
the RO since the issuance of the last Supplemental Statement 
of the Case in September 2004.  The statements submitted to 
the Board are essentially duplicates of the statements 
submitted to the RO.  The RO reviewed the additional 
statements with the attached records and determined that the 
statements and records were duplicative of evidence 
considered previously or not relevant to the issue on appeal.  
See 38 C.F.R. §§ 19.31(b), 19.37(a) (2004).  The Board agrees 
with this determination.  The veteran's case has been pending 
for more than 10 years.  His contentions are well documented 
in his prior submissions.  His interpretations of the 
evidence contained in his service and post-service medical 
records have also been stated previously.  The only evidence 
that is non-duplicative is a September 2004 letter from a VA 
examiner advising the veteran to seek follow-up treatment for 
an abnormality found at an August 2004 VA examination.  This 
letter is not pertinent to any of the veteran's claims.

The issues of entitlement to service connection for hepatitis 
C and entitlement to service connection diabetes mellitus, 
raised by the veteran in September 1997 and October 2004 
respectively, are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In an April 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
personality disorder; the veteran was notified of the 
decision but did not perfect an appeal.

4.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that the 
veteran's claim of entitlement to service connection for a 
personality disorder has any legal merit.

5.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a personality 
disorder.

6.  In a December 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran was notified of the decision but did not 
perfect an appeal.

7.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that veteran 
has been diagnosed with PTSD.

8.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for PTSD.

9.  The veteran has a current psychiatric disability 
diagnosed most recently as dysthymic disorder.

10.  The veteran was treated for psychiatric symptoms while 
in service.

11.  The veteran's current psychiatric disability, diagnosed 
as dysthymic disorder, is related to his in-service treatment 
for psychiatric symptoms.

12.  The veteran does not have current residuals of a head 
injury.

13.  The veteran has current diagnoses of hypertension and a 
low back disability to include degenerative disk disease and 
spinal stenosis.

14.  There is no medical evidence relating the veteran's 
hypertension or low back disability to any event or injury in 
service or any applicable presumptive period thereafter.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision denying the veteran's 
claim of entitlement to service connection for a personality 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a personality disorder has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The December 1981 rating decision denying the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

4.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for PTSD has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  A psychiatric disorder, currently diagnosed as dysthymic 
disorder, was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  Service connection is not warranted for residuals of a 
head injury, hypertension, or a low back disability to 
include spinal stenosis.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on the veteran's claims.  Accordingly, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim of service connection for residuals of a 
head injury was received on December 27, 1991.  Thereafter, 
in a rating decision dated in January 1993, the veteran's 
claim was denied.  A substantially complete application for 
the veteran's claims of service connection for hypertension, 
low back disability, depression, PTSD, and personality 
disorder was received on April 14, 1993.  Thereafter, in a 
rating decision dated in February 1994, the veteran's claims 
were denied.  Only after those rating actions were 
promulgated did the RO, on May 10, 2004, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  While the notice 
provided to the veteran on May 10, 2004, was not given prior 
to the first AOJ adjudications of these claims, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), re-adjudicating the 
veteran's claims was provided to the veteran in September 
2004.  This action essentially cured the error in the timing 
of the notice.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on May 10, 2004, 
complied with these requirements.

Additionally, the Board notes that the May 10, 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
60 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  The 
Board notes that the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since approximately 1991; however, the records 
considered by that agency in awarding those benefits, 
including a copy of the decision itself, have not been 
obtained.  Nevertheless, the Board finds that the veteran is 
not prejudiced by VA's failure to obtain these records.  The 
Court has indicated that a determination by the SSA is 
pertinent to assessing the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  In this case, however, the critical 
issue is not whether the veteran is employable, but whether 
the veteran has current disabilities that are related to his 
military service.  Accordingly, the decision and accompanying 
records from the SSA would have no relevance in this case.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2004).  A remand of this case for the purpose 
of attempting to obtain the above-mentioned records 
pertaining to the SSA's disability determination, where such 
a determination does not pertain to the issues being decided 
here and where VA has already obtained more recent medical 
evidence specifically dealing with the issues in this case, 
would serve no useful purpose and would only impose 
unnecessary burdens on VA and the veteran.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in August and September 2004 
regarding his claims for a low back disability, hypertension, 
and a psychiatric disorder to include depression and 
dysthymic disorder.

Regarding the veteran's claim of entitlement to service 
connection for residuals of a head injury, an examination or 
opinion is necessary to make a decision on a claim if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, VA obtained no medical 
opinion in connection with the veteran's service connection 
claim for residuals of head injury.  However, a medical 
opinion is not needed because, although multiple 
psychological, psychiatric, and neurological evaluations of 
the veteran have been conducted, there is no competent 
evidence indicating that the veteran has residuals of head 
injury or persistent or recurrent symptoms of residuals of a 
head injury.

Regarding the veteran's claims of service connection for a 
personality disorder and PTSD, the Board finds that obtaining 
a medical opinion is not warranted in this case.  The Board 
notes that the VCAA explicitly provides that, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Because there is no basis to reopen these 
claims, the Board finds there is no obligation to obtain a VA 
medical opinion.  38 C.F.R. § 3.159(c)(4)(iii) (2004).  In 
view of the narrow questions of law and fact on which these 
issues turn, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.  Further, the Board notes that the September 2004 
VA mental disorders examination resulted in no diagnosis of 
either PTSD or a personality disorder.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Further, VA's efforts have substantially 
complied with the instructions contained in the September 
2003 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; the veteran's service 
personnel records; contentions by the veteran, his current 
representative, and his former representatives; records of VA 
treatment of the veteran dated from November 1981 to February 
1999; records of private medical treatment of the veteran 
dated from December 1991 to April 2005; VA examination 
reports dated in March 1981, August 2004, and September 2004; 
and testimony by the veteran at hearings in December 1981, 
June 1984, and April 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
each of his claims.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).



In accordance with the presumptive service connection 
provisions, arthritis and hypertension may be presumed to 
have been incurred during active military service if 
manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2004) (requiring 
PTSD diagnoses to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served on or after January 
1, 1947, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  "When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by 
service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); see also VAOPGCPREC 3-03 (July 16, 2003); 70 Fed. 
Reg. 230207-23029 (May 4, 2005) (amending 38 C.F.R. § 3.304).

Congenital or developmental defects, including personality 
disorders, are not considered diseases or injuries under the 
law.  38 C.F.R. § 3.303(c) (2004).  Therefore, service 
connection may not be awarded for them.


1.  Personality disorder and PTSD

In an April 1981 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a personality 
disorder.  The veteran was notified of that decision in April 
1981 but did not perfect an appeal of the rating decision.  
Rating decisions are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

In a December 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  The veteran was notified of 
that decision in January 1982 but did not perfect an appeal 
of the rating decision.  Rating decisions are final unless 
appealed to the Board.  Id.

The veteran now seeks to reopen his claims of entitlement to 
service connection for a personality disorder and PTSD.  The 
law and regulations allow for reopening a claim, even when 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2004).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claim was received in 
April 1993, the amended regulation is not applicable to this 
case.)  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of the claim.  The Board must look to the 
evidence added to the record since the April 1981 final 
decision regarding the veteran's claimed personality disorder 
and since the December 1981 final decision regarding the 
veteran's claimed PTSD.  The evidence received after these 
dates is presumed credible for the purposes of reopening the 
veteran's claims unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).


a.  Personality disorder

Regarding the veteran's claim of service connection for a 
personality disorder, in April 1981 the evidence of record 
included the veteran's service medical records and the report 
of a March 1981 VA neuropsychiatry examination of the 
veteran.  The RO denied the veteran's claim for service 
connection for a personality disorder on the basis that it 
was a constitutional or developmental abnormality for which 
service connection may not be granted.

The Board has reviewed all of the additional evidence 
received herein since the April 1981 decision.  Since the 
April 1981 decision, the veteran has submitted additional 
evidence to the effect that he has a personality disorder.  
The fact that the veteran has a personality disorder has not 
been in doubt; however, because congenital or developmental 
defects, including personality disorders, are not considered 
diseases or injuries under the law, service connection may 
not be awarded for them.  38 C.F.R. § 3.303(c) (2004).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  At the time of the 
prior decision, there was ample evidence that the veteran had 
a personality disorder.  Evidence that tends to confirm 
previously known facts is cumulative.  Regardless, a 
personality disorder remains a condition for which service 
connection may not be established, and there remains no legal 
merit to the issue.  As noted above, personality disorders 
are not considered diseases or injuries under the law; 
therefore, to the extent that the veteran has a current 
personality disorder, service connection may not be awarded 
for it.

Based on the above, the Board concludes that the additional 
evidence that has been associated with the file with regard 
to the veteran's petition to reopen his claim of entitlement 
to service connection for a personality disorder is not 
significant enough to warrant its consideration in order to 
fairly decide the merits of the claim.  In view of this 
finding, the Board concludes that none of the evidence in 
support of the veteran's application to reopen his claim that 
has been associated with the claims file since the April 1981 
rating decision is new and material.  The requirements to 
reopen the claim have not been met, and the appeal is denied.


b.  PTSD

Regarding the veteran's claim of service connection for PTSD, 
in December 1981 the evidence of record included the 
veteran's service medical records, the report of a March 1981 
VA neuropsychiatry examination of the veteran, the veteran's 
testimony at a December 1981 hearing, and a November 1981 
statement from an outreach specialist at the Atlanta Vet 
Center that the veteran might be suffering from PTSD.  The RO 
denied the veteran's claim for service connection for PTSD on 
the basis that a diagnosis of post-traumatic stress disorder 
had not been shown.

The Board has reviewed all of the additional evidence 
received herein since the December 1981 decision.  Since the 
December 1981 decision, the veteran has submitted additional 
evidence of his psychiatric treatment, but he has presented 
no competent evidence of a diagnosis of post-traumatic stress 
disorder.  An April 2005 statement from a licensed clinical 
social worker notes that the veteran takes Zoloft for 
anxiety, depression, panic attacks, and Post Traumatic 
Stress.  The statement by the social worker does not state 
that the veteran has been diagnosed with PTSD and, as such, 
it is insufficient to establish a diagnosis of PTSD.  The 
Board finds this evidence to be cumulative of the tentative 
statement from a Vet Center outreach specialist that the 
veteran might be suffering from PTSD.  Evidence that tends to 
confirm previously known facts is cumulative.

Based on the above, the Board concludes that the additional 
evidence that has been associated with the file with regard 
to the veteran's petition to reopen his claim of entitlement 
to service connection for a PTSD is not significant enough to 
warrant its consideration in order to fairly decide the 
merits of the claim.  In view of this finding, the Board 
concludes that none of the evidence in support of the 
veteran's application to reopen his claim that has been 
associated with the claims file since the December 1981 
rating decision is new and material.  The requirements to 
reopen the claim have not been met, and the appeal is denied.


2.  Psychiatric disorder to include depression and dysthymic 
disorder

The evidence shows that the veteran has a current psychiatric 
disorder variously diagnosed as depression, major depression, 
and dysthymia but diagnosed most recently, at a September 
2004 mental disorders examination, as dysthymic disorder.

The veteran's service medical records show that, at his 
entrance examinations in April 1972 and August 1976, the 
veteran was evaluated as psychiatrically normal.  He was 
treated for psychiatric symptoms in service in 1977 and again 
in 1979-80.  In 1977 he was diagnosed as clinically 
depressed.  In 1980 he was diagnosed with passive-aggressive 
personality disorder and adjustment disorder.  Post-service, 
a VA neuropsychiatric examination in March 1981 confirmed the 
diagnosis of passive-aggressive personality.

In 1995 the veteran underwent a psychological evaluation by 
Charter Behavioral Health System.  The diagnoses included 
recurrent major depression.  Larry Wright, Ph.D., noted that 
although the veteran attributed his psychiatric illness to 
becoming partially disabled as a result of a work accident in 
1991, it was "fairly clear" that the veteran had 
psychiatric problems prior to 1991 while still in service.

The examiner at the September 2004 VA mental disorders 
examination opined that the veteran's dysthymic disorder was 
less likely than not caused by some event or experience in 
the veteran's active service because it preceded the 
veteran's service.  The veteran provided a history of 
problems even before entering service although the examiner 
did not find evidence to support that in the veteran's claims 
folder.  Additionally, the examiner noted that the veteran 
had been diagnosed in 1980 with a personality disorder.  The 
examiner noted that personality disorders, diagnosed on Axis 
II, can be linked to Axis I disorders in some clinical 
conditions.  Although the examiner was unable to make a 
definitive connection between the veteran's personality 
disorder diagnosed in 1980 in service and the veteran's 
current Axis I diagnosis of dysthymic disorder, the 
possibility of an association between the two diagnoses could 
be entertained.  The examiner made no current diagnosis of a 
personality disorder.

The VA psychiatrist opined that the veteran's current 
dysthymic disorder could not have been caused by his military 
service because it existed prior to his military service.  
Although the examiner's opinion may be medically and 
factually accurate, the legal basis for finding that the 
veteran's psychiatric disorder preexisted his military 
service is inadequate.  Because no psychiatric disorder was 
found on the veteran's entrance examinations, the veteran is 
presumed sound upon his entrance into service, and there is 
insufficient evidence to rebut that presumption in this case.  
The fact remains that the veteran was treated for psychiatric 
symptoms during service.  Thus, the psychiatrist's opinion 
essentially provides that the veteran's current dysthymic 
disorder is related to the veteran's psychiatric symptoms 
during service.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997) ("[A]n etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words.").  This conclusion is 
consistent with the finding in 1995 by Dr. Wright.  
Accordingly, resolving any doubt in the veteran's favor, the 
evidence supports the veteran's claim of entitlement to 
service connection for dysthymic disorder.

3.  Residuals of head injury

The veteran has testified that he suffered two head injuries 
in service, once during a race-related riot aboard ship and 
then while at a bar in Hawaii in approximately 1972-73.  The 
veteran's service medical records show treatment in November 
1972 for symptoms including headache.  The examiner noted 
that he did not think that the veteran's problems had an 
organic basis.  In September 1974 the veteran was treated for 
a viral sore throat.  His symptoms included earache and 
headache.  At the veteran's August 1976 affiliation 
examination, prior to his second period of service, the 
veteran was evaluated as neurologically normal.  He denied a 
history of frequent or severe headaches, dizziness or 
fainting spells, head injury, loss of memory or amnesia, or 
periods of unconsciousness.  In January 1977 the veteran 
complained of migraine headaches.  At a March 1977 physical 
examination, the veteran was evaluated as neurologically 
normal.  He reported a history of migraine headaches.  He 
also indicated that he had a history of frequent or severe 
headaches and loss of memory or amnesia.  He denied a history 
of dizziness or fainting spells, head injury, or periods of 
unconsciousness. In January 1978 the veteran was treated for 
headache.  He had had a headache from his left eye for one 
day.  He had no history of trauma to the area or foreign 
bodies.  At the veteran's October 1980 discharge examination, 
the veteran was evaluated as neurologically normal.  He 
denied a history of frequent or severe headaches, dizziness 
or fainting spells, head injury, or loss of memory or 
amnesia.  He reported a history of periods of 
unconsciousness.  The examiner noted that the veteran had had 
a single episode of unconsciousness in 1976.  The episode was 
related to the veteran's depression and had not been a true 
loss of consciousness.

Post service, at a June 1984 hearing, the veteran testified 
that he had had blackout spells during his second period of 
service.  He became like "a mummy."  He would be incapable 
of performing certain tasks and would lack awareness and the 
ability to concentrate.  At a November 1991 general medical 
examination by the Georgia Department of Human Resources 
Division of Rehabilitation Services, the veteran reported a 
history of head injuries in 1973 and 1989.  The veteran 
complained of loss of memory.  More specifically, the veteran 
reported two episodes of unconsciousness after being struck 
in the head.  One had occurred before he was 10 years of age.  
Subsequent to age 10 he began having blackouts during which 
he would lose his memory, act strangely, and have what 
sounded like tonic clonic seizures.  He may have had an 
electroencephalogram 20 years previously.  He had had no 
further diagnostic work up.  In December 1991 the veteran was 
evaluated by William Bikoff, M.D., a neurologist.  The 
veteran complained of memory loss and possible seizures.  He 
reported numerous head injuries over the years.  As a child, 
he had been struck by his father's car.  He felt that 
seizures began after that episode.  Thereafter, he had auto 
and truck accidents, and he had suffered a head injury in a 
bar while in service.  The veteran was unable to describe a 
typical spell.  During the spells, he would go into a daze 
and be "out of it."  He did not know whether he lost 
consciousness.  He had never been told that he convulses.  He 
had lost jobs because of poor concentration and because of 
forgetting what he was doing.  On neurologic examination, the 
veteran's mental status was unremarkable.  Dr. Bikoff stated 
that he rather doubted that the veteran had a seizure 
disorder and suspected a strong psychogenic overlay for the 
veteran's complaints.  At a January 1992 psychological 
evaluation by R. T. Shepherd, Ph.D., the veteran reported a 
history of numerous head injuries, but Dr. Shepherd found no 
evidence of an organic brain syndrome.  The veteran's 
perceptual-motor functioning was intact.  The veteran showed 
no problems with memory, orientation, or other neurological 
functioning.  The veteran reported that he had had a 
"blackout" during his second period of service, but that 
may very well have been an emotional thing, or it could have 
resulted from the veteran's use of drugs at that time.  If 
the veteran had ever had brain damage, it may have gone into 
remission as a result of the veteran giving up alcohol and 
other drugs.  Dr. Shepherd concluded that whatever problems 
the veteran may have had, those problems did not include 
brain damage.  Records from Grady Memorial Hospital show that 
in August 1993 the veteran was treated for multiple diagnoses 
including headache.  At a January 1994 neurological 
evaluation, the veteran complained of frequent headaches.  He 
stated that his headaches had improved with medication for 
psychiatric treatment.  The neurologist diagnosed headache, 
chronic tension type headache versus hypertension induced 
headache.  During psychological treatment with Charter 
Behavioral Health System in October 1995, the veteran 
complained of memory problems, but the examiner found no 
signs of organicity or memory deficit during testing of the 
veteran.  As a VA outpatient in September 1998, the veteran 
reported a history of head injury during a bar fight in 
service.  He was knocked unconscious, but he did not seek 
medical attention.  At Grady Memorial Hospital, in December 
1999 as part of a history for psychiatric treatment, the 
veteran reported a history of a head injury more than 20 
years previously during an altercation in a bar fight.  The 
veteran testified at the April 2005 hearing that he had no 
way of knowing whether he had symptoms related to a head 
injury in service.  He explained that he only knew that he 
had incurred head injuries in service and that he had current 
problems.  He still suffered from memory lapse, but he had 
not had headaches or other symptoms since the 1980s.

The veteran was treated for headache before and after his 
military service.  He has also reported a history of seizure 
type episodes and has complained of memory loss.  He has 
reported his history of multiple head injuries including head 
injuries in service.  Nevertheless, despite numerous 
psychological, psychiatric, and neurological evaluations, the 
veteran has never been diagnosed with residuals of a head 
injury.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer, 3 
Vet. App. at 225 (citation omitted); see 38 U.S.C.A. § 1110 
(West 2002).  In this case, the veteran does not currently 
have residuals of a head injury.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of a head injury.

Although the veteran clearly believes that he has residuals 
of a head injury or injuries that were incurred during his 
military service, his statements are not competent evidence 
to establish any such diagnosis or relationship.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that he has residuals of a head injury or that his alleged 
residuals of a head injury are related to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 95 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


4.  Low back disability

The veteran has been diagnosed with a low back disability 
including degenerative disk disease and degenerative joint 
disease at an August 2004 VA spine examination and spinal 
stenosis at a private medical center in November 2002.  Thus, 
the veteran has meets the initial criterion of having a 
current disability of the low back.  The record also shows 
that the veteran was treated for back pain in service in 
February 1973.  He was prescribed muscle relaxants and 
analgesic balm.  One day later, the pain was diminishing and 
the veteran felt better.  In October 1974 he was treated for 
low back pain and diagnosed with muscle strain.  At the 
veteran's August 1976 affiliation examination, prior to his 
second period of service, the veteran's spine was evaluated 
as normal.  The veteran denied a history of recurrent back 
pain.  Likewise, at a March 1977 physical examination and at 
the veteran's October 1980 discharge examination, the 
veteran's spine was evaluated as normal, and the veteran 
denied a history of recurrent back pain.  Post service, the 
veteran was treated at Grady Memorial Hospital for chronic 
low back pain.  In December 1991 the veteran complained of 
low back pain that had persisted for several months.  He 
reported a history of a work-related back injury in 1986 or 
1987.  He was diagnosed with spinal stenosis in January 1992.  
In August 1992 the veteran reported a history of back pain 
since a fall in 1986.  In January 1993 the veteran reported 
having had back pain for 10 years.  In March 1993 it was 
noted that the veteran had been treated by the Grady Hospital 
orthopaedic clinic for four years.  In March 1994 the veteran 
reported a history of low back pain for ten years.  In an 
undated record the veteran reported a history of low back 
pain since the mid-1980s.

There is no medical evidence relating any of the veteran's 
current low back disability to any event or injury in service 
including low back pain in 1973 or lifting of heavy 
equipment.  The only medical evidence addressing such a 
relationship is the report of the August 2004 VA spine 
examination.  The VA examiner reviewed the veteran's claim 
file and examined the veteran.  The examiner opined that it 
was less likely than not that the veteran's current low back 
disorder was caused by or the result of his military service.  
The physician explained that there was no objective medical 
evidence to support that the veteran's back disorder began 
while the veteran was in service.  Accordingly, the Board 
finds that the preponderance of the evidence shows that this 
disability was not incurred during the veteran's service or 
within any relevant presumptive period thereafter.

Although the veteran has claimed that his current low back 
disability is related to his military service, his statements 
are not competent evidence to establish any such 
relationship.  As addressed above, medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his low back disability is related to his military 
service or any applicable presumptive period thereafter.  See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

The veteran has testified that his back pain has been 
continuous since he lifted heavy equipment in service.  The 
veteran is competent to state that he lifted heavy objects 
during his military service and that he has had back pain 
since his service; however, in this case the Board gives 
greater weight to the evidence contemporaneous with the 
veteran's service and to the statements made by the veteran 
while seeking medical treatment.  There is evidence that the 
veteran had back pain during his military service, 
specifically in 1973 and 1974; however, later service medical 
records indicate that the veteran's symptoms must have 
resolved because they show normal evaluations of his spine 
and denial of symptoms of back pain.  Post service medical 
records date the history of his back pain to no earlier than 
January 1983, more than two years after the veteran's 
separation from service.  Because the Board gives greater 
weight to the evidence contemporaneous with the veteran's 
service, the preponderance of the evidence shows that the 
veteran has not had continuous low back pain since his 
military service.

Because there is no competent evidence relating the veteran's 
current low back disability to his military service or any 
applicable presumptive period thereafter, the veteran's claim 
for service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back 
disability, the claim must be denied.


5.  Hypertension

The veteran has been diagnosed with hypertension, most 
recently at an August 2004 VA hypertension examination.  
Thus, the veteran has meets the initial criterion of having a 
current disability.  The record also shows that the veteran 
had elevated blood pressure readings in service.  
Specifically, the Board notes that the veteran's blood 
pressure was 116/90 on July 26, 1979, and 160/114 on November 
9, 1979.  At the veteran's October 1980 discharge 
examination, the veteran's blood pressure was 130/84.  He was 
evaluated as normal with regard to his heart and vascular 
system.  The veteran reported that he had no history of heart 
trouble or high or low blood pressure.  The veteran's service 
medical records show no treatment for hypertension.  In 
February 1990 the veteran was treated as a VA outpatient for 
bronchitis.  His blood pressure was 134/90.  He was not 
taking any medications.  In December 1990 the veteran was 
noted to be taking blood pressure medications.  At a November 
1991 general medical examination by the Georgia Department of 
Human Resources Division of Rehabilitation Services, the 
veteran reported a history of treatment for high blood 
pressure from 1982 to 1984.  His blood pressure on 
examination was 118/98.

There is no medical evidence relating any of the veteran's 
current hypertension to any event or injury in service 
including elevated blood pressure readings in 1979.  The only 
medical evidence addressing such a relationship is the report 
of the August 2004 VA hypertension examination.  The VA 
examiner reviewed the veteran's claim file and examined the 
veteran.  The physician explained that the exact onset date 
of the veteran's hypertension was not clear from the record 
but that it appeared to be as early as 1990.  As of December 
1990 the veteran was taking blood pressure medications.  The 
examiner noted specifically all of the blood pressure 
readings documented in the veteran's service medical records.  
She explained that the veteran had one abnormal blood 
pressure reading during this time but that he had not been 
diagnosed with hypertension or treated with any medications.  
The examiner opined that a diagnosis of hypertension earlier 
than 1990 was not shown.  The diagnosis of hypertension in 
1990 was approximately 10 years after the veteran's 
separation from service.  The Board notes that private 
treatment records dated in January 2004 and March 2004 
indicate that the veteran's medical history includes 
hypertension for 30 years.  Although this would place the 
onset of the veteran's hypertension within his military 
service, because this evidence contains mere transcription of 
lay history provided by the veteran, it is not "competent 
medical evidence."  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

With regard to the notation in the report of the November 
1991 general medical examination of prior treatment of the 
veteran for hypertension, even if the Board were to consider 
that notation to be more than mere transcription of a lay 
history provided by the veteran, that record still only 
relates the veteran's hypertension to 1982, more than one 
year after his separation from service.  Accordingly, the 
Board finds that the preponderance of the evidence shows that 
this disability was not incurred during the veteran's service 
or within the one-year presumptive period thereafter.

Although the veteran has claimed that his hypertension is 
related to his military service, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his hypertension is related to his military service or 
any applicable presumptive period thereafter.  See Espiritu, 
2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

Because there is no competent evidence relating the veteran's 
hypertension to his military service or the one-year 
presumptive period thereafter, the veteran's claim for 
service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension, the 
claim must be denied.


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for a 
personality disorder is denied. 

New and material evidence to reopen the claim not having been 
received, entitlement to service connection for PTSD is 
denied. 

Service connection for a psychiatric disability, currently 
diagnosed as dysthymic disorder, is granted.

Entitlement to service connection for residuals of a head 
injury, hypertension, and a low back disability is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


